1

2

3

4

5

6                          UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA

8

9     DESHAWN D. LESLIE,                                Case No. 1:16-cv-01698-AWI-SKO (PC)
10                        Plaintiff,                    ORDER STRIKING PLAINTIFF’S
                                                        RESPONSE TO DEFENDANTS’ ANSWER
11             v.
                                                        (Doc. 49)
12    MADRIGAL, et al.,
13                        Defendants.
14

15            Plaintiff, Deshawn D. Leslie, is a state prisoner proceeding pro se and in forma pauperis

16   in this civil rights action pursuant to 42 U.S.C. ' 1983. On April 15, 2019, Defendants filed their

17   Answer to Plaintiff’s Fourth Amended Complaint. (Doc. 43.) On May 2, 2019, Plaintiff filed a

18   response to Defendants’ Answer. (Doc. 49.) Plaintiff does not have a right to file a

19   response/surreply to Defendants’ Answer under the Local Rules or the Federal Rules of Civil

20   Procedure. Therefore, Plaintiff=s Response to Defendants’ Answer, filed on May 2, 2019, (Doc.

21   49), is HEREBY ORDERED STRICKEN from the record.

22
     IT IS SO ORDERED.
23

24   Dated:     May 6, 2019                                         /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
